Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 26, 2022, has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted June 26, 2022 wherein claims 1, 2, 4-12, and 32-37 are canceled and new claims 51-70 are introduced.  This application is a national stage application of PCT/KR2016/013105, filed November 14, 2016.
Claims 51-70 are pending in this application.
Claims 51-70 as amended are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. (Foreign publication JPH05-297003, of record in previous action, all citations herein refer to the original Japanese language publication) in view of Buechler et al. (US patent 6627404, of record in previous action) in view of Park et al. (US pre-grant publication 2010/0093553, of record in previous action)
The claimed invention is directed to a method for determining the presence of an acute myocardial infarction biomarker in a sample.  The method comprises contacting the sample with a regenerated cellulose membrane and determining the presence of the biomarker in the sample.  In dependent claims 52-53 the biomarker is further identified as cardiac troponin I. (cTnI) Independent claim 1 further describes the regenerated cellulose as having a plurality of functional groups on its surface, and having the plurality of functional groups bound to a linker which is attached to a receptor molecule on its other surface.  Dependent claims 54-55 furthermore define the receptor as an antibody.  Claims 55-57 require that the biomarker be tagged with a fluorescent dye.
Naoki et al. discloses the use of rayon as a solid support for an immunoassay. (p. 2 paragraph 5) The material used in the immunoassay is a rayon nonwoven fabric (i.e. a regenerated cellulose membrane) with an antibody immobilized thereon. (p. 2 paragraph 6) The antibody can be immobilized by a chemical method, for example a linker such as hexamethylene isocyanate, which would be considered a linker containing proximal and distal ends according to the instant claims. (p. 3 paragraph 11) Naoki et al. does not specifically disclose a conjugate wherein the antibody is specific for cardiac troponin I, and the antibody is conjugated to regenerated cellulose by a linker having the claimed structure.
Buechler et al. discloses an assay system for detecting cardiac troponin, which utilizes an antibody specific for a form of cardiac troponin, immobilized on a surface. (p. 3 lines 14-33) Forms of troponin to be detected include troponin I. (column 3 line 57 – column 4 line 4) The solid phase to which the antibodies are attached can be a membrane as taught in the art. (column 12 lines 42-46)
Park et al. discloses solid supported molecules having a high specificity and/or selectivity using solid supported dendrons. (p. 1 paragraph 5) The dendron comprises a conical base attached to a linker and a functional group which can attach to a probe.  The solid support can be any porous or non-porous solid support. (p. 1 paragraphs 10-11) In one embodiment it can be nitrocellulose. (p. 10 paragraph 151) Probes according to this invention can include antibodies. (p. 5 paragraph 95) In one embodiment the dendron has a structure that is the same as the structure described in the instant claims, including the newly added limitation that the product of x, y, and z be at least 3. (p. 1 paragraph 15 – p. 2 paragraph 26) In one specific embodiment the linker can have a chain length of 3-10 atoms and can include an aryl group.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a conjugate of a regenerated cellulose membrane and an antibody specific for cardiac troponin I, conjugated by a linker as recited in the claims, and furthermore to use this conjugate in a process as claimed in the present claims, by contacting a biological sample with the membrane and detecting bound cardiac troponin on the membrane in a method as described by Buechler et al.  One of ordinary skill in the art would have been motivated to prepare the conjugates as described by Naoki et al. using the specific antibodies described by Buechler et al., and would reasonably have expected success, because these surface-immobilized antibodies would be expected to be useful in the immunoassay described by Buechler et al.
It would also have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Park et al. to attach the antibody to the regenerated cellulose.  One of ordinary skill in the art would have been motivated to use this linker and would reasonably have expected success in doing so because Park et al. discloses that this linker allows for high specificity and/or selectivity of probes including antibodies.
With respect to the limitations of claims 55-57 and 69-70 regarding the tagging of the cTn I biomarker with a fluorescent dye, column 12 lines 28-61 of Buechler et al. discloses a method wherein prior to being applied to the antibody solid phase conjugate the sample is mixed with a different labeled antibody, rendering the cTn I labeled, and ultimately forming a sandwich complex with both antibodies, which is determined either visually or instrumentally.  In a specific example (example 27, columns 47-48) the label used was a fluorescent label, and the captured analyte was determined by measuring the fluorescent signal.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use a fluorescent labeling antibody in this manner to quantitate the amount of analyte bound from the sample, because Buechler et al. specifically suggests using a fluorescent label.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant‘s arguments, submitted June 26, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that because the present claims are directed to a method of detecting a marker rather than to a product as previously claimed, that the rejections previously of record no longer apply.  This argument appears to be based in a misreading of remarks made regarding claim interpretation in the previous office action.  The previous office action states, with respect to a limitation requiring that the target molecule is cTnI tagged with a fluorescent dye, “Since what is claimed is a system configured for use in detecting the target, rather than a method of detecting the target or a complex of the receptor and the target, all that this limitation actually requires in its broadest reasonable interpretation is that the antibody could bind a cTnI which has a fluorescent tag attached, whether or not the reference specifically describes such a fluorescently tagged analyte.” Firstly, this statement is only relevant to embodiments wherein the cTnI is in fact tagged with a fluorescent dye, namely present claims 55-57, 69, and 70.  Claims 51-54 and 55-68 would still be rejected in any case.  Secondly, regarding claims 55-57, 69, and 70, the body of the previous rejection includes the statement, “However even assuming for the sake of argument that the claims are interpreted in such a way as to not be infringed by prior art teaching a surface-bound antibody that binds untagged cTnI, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a receptor linked to a regenerated cellulose membrane specifically adapted to bind cTnI tagged with a fluorescent dye.” Similar reasoning is presented in the modified rejection of record in this action.  Applicant’s arguments do not address the merits of this reasoning or present any reason that it would not be obvious to perform such an assay using a fluorescent labeling antibody.  For these reasons the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9389227 (Cited in PTO-892, herein referred to as ‘227) further in view of Naoki et al. (Foreign publication JPH05-297003, of record in previous action, all citations herein refer to the original Japanese language publication) in view of Buechler et al. (US patent 6627404, of record in previous action) in view of Park et al. (US pre-grant publication 2010/0093553, of record in previous action)
Claim 5 of ‘227 claims an array of conically shaped dendrons attached to a surface, wherein a plurality of functional groups of each dendron are attached to the surface.  These dendrons fall within the scope of linkers described in part (b) of the RCM in claim 51.  Claim 5 of ‘227 does not claim a method for determining the presence of an acute myocardial infarction biomarker in a subject using a membrane to which said array of dendrons is attached.
Naoki et al. discloses the use of rayon as a solid support for an immunoassay. (p. 2 paragraph 5) The material used in the immunoassay is a rayon nonwoven fabric (i.e. a regenerated cellulose membrane) with an antibody immobilized thereon. (p. 2 paragraph 6) The antibody can be immobilized by a chemical method, for example a linker such as hexamethylene isocyanate, which would be considered a linker containing proximal and distal ends according to the instant claims. (p. 3 paragraph 11) 
Buechler et al. discloses an assay system for detecting cardiac troponin, which utilizes an antibody specific for a form of cardiac troponin, immobilized on a surface. (p. 3 lines 14-33) Forms of troponin to be detected include troponin I. (column 3 line 57 – column 4 line 4) The solid phase to which the antibodies are attached can be a membrane as taught in the art. (column 12 lines 42-46)
Park et al. discloses solid supported molecules having a high specificity and/or selectivity using solid supported dendrons. (p. 1 paragraph 5) The dendron comprises a conical base attached to a linker and a functional group which can attach to a probe.  The solid support can be any porous or non-porous solid support. (p. 1 paragraphs 10-11) In one embodiment it can be nitrocellulose. (p. 10 paragraph 151) Probes according to this invention can include antibodies. (p. 5 paragraph 95) In one embodiment the dendron has a structure that is the same as the structure described in the instant claims, including the newly added limitation that the product of x, y, and z be at least 3. (p. 1 paragraph 15 – p. 2 paragraph 26) In one specific embodiment the linker can have a chain length of 3-10 atoms and can include an aryl group.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a conjugate of a regenerated cellulose membrane and an antibody specific for cardiac troponin I, conjugated by a conical dendron linker as recited in claim 5 of ‘227, and furthermore to use this conjugate in a process as claimed in the present claims, by contacting a biological sample with the membrane and detecting bound cardiac troponin on the membrane in a method as described by Buechler et al.  One of ordinary skill in the art would have been motivated to prepare the conjugates as described by Naoki et al. using the specific antibodies described by Buechler et al., and would reasonably have expected success, because these surface-immobilized antibodies would be expected to be useful in the immunoassay described by Buechler et al.
It would also have been obvious to one of ordinary skill in the art at the time of the invention to use the specific linker described by Park et al. to attach the antibody to the regenerated cellulose.  One of ordinary skill in the art would have been motivated to use this linker and would reasonably have expected success in doing so because the specific linker described by Park falls within the scope of linkers recited in claim 5 of ‘227, and Park et al. discloses that this linker allows for high specificity and/or selectivity of probes including antibodies.
With respect to the limitations of claims 55-57 and 69-70 regarding the tagging of the cTn I biomarker with a fluorescent dye, column 12 lines 28-61 of Buechler et al. discloses a method wherein prior to being applied to the antibody solid phase conjugate the sample is mixed with a different labeled antibody, rendering the cTn I labeled, and ultimately forming a sandwich complex with both antibodies, which is determined either visually or instrumentally.  In a specific example (example 27, columns 47-48) the label used was a fluorescent label, and the captured analyte was determined by measuring the fluorescent signal.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use a fluorescent labeling antibody in this manner to quantitate the amount of analyte bound from the sample, because Buechler et al. specifically suggests using a fluorescent label.
Therefore the invention taken as a whole is prima facie obvious.

Claims 51-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-10 of copending Application No. 16/960021 (US pre-grant publication 2018/0135111, cited in PTO-892, herein referred to as ‘021) in view of Naoki et al. (Foreign publication JPH05-297003, of record in previous action, all citations herein refer to the original Japanese language publication) in view of Buechler et al. (US patent 6627404, of record in previous action) in view of Park et al. (US pre-grant publication 2010/0093553, of record in previous action)
Claim 1 of ‘021 claims an assembly of a nitrocellulose membrane with a branched nanostructure having a plurality of functional groups bound to the membrane, and a linear region bound to a capture molecule.  Dependent claim 4 of ‘021 claims a method of detecting a target molecule in a sample comprising applying a sample to the membrane and detecting the presence of the analyte bound to the membrane.   This method comprises the same steps recited in present claim 51.  Dependent claim 7 of ‘021 specifies that detection of the analyte us carried out using a fluorophore.  Dependent claims 8-10 of ‘021 define the analyte being detected in a manner that includes an antigen as an embodiment.  The claims of ‘021 do not specifically claim a method wherein the solid support is a regenerated cellulose membrane or wherein the antigen is cTnI.
Naoki et al. discloses the use of rayon as a solid support for an immunoassay. (p. 2 paragraph 5) The material used in the immunoassay is a rayon nonwoven fabric (i.e. a regenerated cellulose membrane) with an antibody immobilized thereon. (p. 2 paragraph 6) The antibody can be immobilized by a chemical method, for example a linker such as hexamethylene isocyanate, which would be considered a linker containing proximal and distal ends according to the instant claims. (p. 3 paragraph 11)
Buechler et al. discloses an assay system for detecting cardiac troponin, which utilizes an antibody specific for a form of cardiac troponin, immobilized on a surface. (p. 3 lines 14-33) Forms of troponin to be detected include troponin I. (column 3 line 57 – column 4 line 4) The solid phase to which the antibodies are attached can be a membrane as taught in the art. (column 12 lines 42-46)
Park et al. discloses solid supported molecules having a high specificity and/or selectivity using solid supported dendrons. (p. 1 paragraph 5) The dendron comprises a conical base attached to a linker and a functional group which can attach to a probe.  The solid support can be any porous or non-porous solid support. (p. 1 paragraphs 10-11) In one embodiment it can be nitrocellulose. (p. 10 paragraph 151) Probes according to this invention can include antibodies. (p. 5 paragraph 95) In one embodiment the dendron has a structure that is the same as the structure described in the instant claims, including the newly added limitation that the product of x, y, and z be at least 3. (p. 1 paragraph 15 – p. 2 paragraph 26) In one specific embodiment the linker can have a chain length of 3-10 atoms and can include an aryl group.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a conjugate of a regenerated cellulose membrane and an antibody specific for cardiac troponin I, conjugated by a conical dendron linker as recited in claim 1 of ‘021, and furthermore to use this conjugate in a process as claimed in the present claims, by contacting a biological sample with the membrane and detecting bound cardiac troponin on the membrane in a method as described by Buechler et al.  One of ordinary skill in the art would have been motivated to prepare the conjugates as described by Naoki et al. using the specific antibodies described by Buechler et al., and would reasonably have expected success, because these surface-immobilized antibodies would be expected to be useful in the immunoassay described by Buechler et al.
It would also have been obvious to one of ordinary skill in the art at the time of the invention to use the specific linker described by Park et al. to attach the antibody to the regenerated cellulose.  One of ordinary skill in the art would have been motivated to use this linker and would reasonably have expected success in doing so because the specific linker described by Park falls within the scope of linkers recited in the claims of ‘021, and Park et al. discloses that this linker allows for high specificity and/or selectivity of probes including antibodies.
With respect to the limitations of claims 55-57 and 69-70 regarding the tagging of the cTn I biomarker with a fluorescent dye, column 12 lines 28-61 of Buechler et al. discloses a method wherein prior to being applied to the antibody solid phase conjugate the sample is mixed with a different labeled antibody, rendering the cTn I labeled, and ultimately forming a sandwich complex with both antibodies, which is determined either visually or instrumentally.  In a specific example (example 27, columns 47-48) the label used was a fluorescent label, and the captured analyte was determined by measuring the fluorescent signal.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use a fluorescent labeling antibody in this manner to quantitate the amount of analyte bound from the sample, because Buechler et al. specifically suggests using a fluorescent label.
Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/12/2022